Citation Nr: 1602868	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  08-39 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for disability claimed as residuals of a broken finger of the right hand.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1970 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO, inter alia, denied the Veteran's request to reopen a claim for service connection for a broken finger on the right hand.

The Veteran also appealed a December 2008 Decision Review Officer (DRO) decision in which the RO, inter alia, granted the Veteran's claims for service connection for right and left groin scars residual to an inguinal hernioplasty, each effective September 25, 2007.

In June 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In May 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of these hearings have been associated with the record.

In September 2013, the Board denied claims for an earlier effective date for the awards of service connection for a right and left groin surgical scar and granted the Veteran's petition to reopen a claim for service connection for a broken finger of the right hand.  The reopened claim for service connection was remanded to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a February 2014 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a paperless, electronic Virtual VA file.  A review of the documents in such file reveals additional adjudicatory documents, including a hearing transcript.

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the Veteran's claimed residuals of a broken finger of the right hand, he has asserted that he had sustained an injury to his right hand when it was caught between a wall and a locker.  Service treatment records reflect such an injury and contain a June 1971 X-ray which found a fracture to the head of the fifth metacarpal with minor angulation.  Post-service, an October 2007 VA hand X-ray revealed a chronic appearing deformity in the right fifth metacarpal bone compatible with a remote injury.  A July 2010 VA examiner found that there was no hand or finger disability that was a residual of the Veteran's in-service injury but did not discuss the October 2007 X-ray results.  While it is clear that the Veteran suffered an in-service injury to his right fifth metacarpal (little finger) during service, it is not clear whether he suffers from a residual disability as a result of this injury.  As a result, the Board instructed that an etiology opinion was to be obtained in its September 2013 remand.

Such an opinion was obtained in December 2013.  The VA physician opined that it was less likely than not (less than 50 percent probability) that the Veteran's diagnosed disability was incurred in or caused by the claimed in-service injury, event or illness as there was a history of a distal fifth metacarpal fracture within the service treatment records and that a recent X-ray had revealed evidence of a healed fracture of that finger with no evidence of malunion or non-union.  The physician further reasoned that the Veteran's current hand complaints were secondary to arthritis/rheumatoid arthritis.  It remains unclear whether the Veteran suffers from a disability residual to his in-service distal fifth metacarpal fracture.  Moreover, the December 2013 physician did not explain why the Veteran's current had complaints were related to arthritis/rheumatoid arthritis or address the etiology of the Veteran's arthritis/rheumatoid arthritis.  Such an opinion should be obtained on remand.

Accordingly, the Board finds that further medical findings/opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete clearly-stated rationale-are needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, the AOJ should arrange to obtain an addendum opinion from the physician who provided the December 2013 opinion, or another appropriate physician (based on claims file review, if possible).  The AOJ should only arrange for physical examination of the Veteran if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinion in connection with this claim, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from VA Medical Centers (VAMCs) in Columbia, South Carolina and in Salem, Virginia, and that records from the Salem VAMC (dated through February 2013) and from the Columbia VAMC (dated through September 2013) are associated with the record; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.   

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A.       § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Columbia VAMC (dated since September 2013) and from the Salem VAMC (dated since February 2013).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the December 2013 opinion.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file and arrange to obtain an addendum opinion from another physician based on claims file review (to the extent possible).  Only arrange for further examination of the Veteran, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

For each diagnosed disability of the right hand, to include a fifth metatarsal fracture and arthritis, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., percent or greater probability) that the disability (a) had its onset during service; (b) for arthritis, was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically-related to in-service injury or disease, to include the June 1971 fracture.  

In addressing the above, the physician should specifically consider and discuss all relevant medical evidence (to include the in- and post-service treatment records, including the October 2007 VA X-ray report), as well as all lay assertions-to include competent assertions as to in-service noise exposure and as to the nature, onset and continuity of symptoms.

All examination findings (if any) and complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

